DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), which is a statutory category. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include: 
a first process of allowing the target person to carry out exercise such that a posture at the measurement target portion is caused to change in a direction around an axis in a first direction, which is a predetermined direction set in advance with respect to the measurement target portion, while keeping the first direction constant; 
a second process of detecting, using the angular speed sensor, a set of the respective angular speeds in the three coordinate axes in the sensor coordinate system at one or more sampling times in the first process; and 
a third process of identifying first posture data indicating which direction the first direction of the measurement target portion corresponds to when seen in the sensor coordinate system, on the basis of one or more sets of angular speeds detected in the second process.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites it is a method for “estimating a relative posture relationship between a measurement target portion of a target person and the inertial sensor that is attached to the measurement target portion and includes an angular speed sensor capable of detecting angular speeds in the respective coordinate axis directions in a sensor coordinate system, which is a three-dimensional coordinate system set in advance for the inertial sensor,” only an abstract estimate is provided, and no abstract idea is integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “an inertial sensor” and/or “an acceleration sensor” is well-understood, routine, and conventional in the art for data gathering.  Therefore, the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-7 are merely extensions of abstract ideas or generic elements with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4,and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0192922 (herein Boucher).
Regarding claim 1, Boucher teaches A method for estimating an attachment posture of an inertial sensor that is a method for estimating a relative posture relationship between a measurement target portion of a target person and the inertial sensor that is attached to the measurement target portion and includes an angular speed sensor capable of detecting angular speeds in the respective coordinate axis directions in a sensor coordinate system, which is a three-dimensional coordinate system set in advance for the inertial sensor (“providing accurate measurements of the angles of lower body segments and joints (i.e. without undue drift error and gravity vector estimation error). The system and method use inertial sensors configured to be positioned.. Biomechanical information of the subject is provided by expressing the orientation of the inertial sensors with respect to the orientation of the lower body segments of the subject.” [Abstract], “aligning the lower body segments of the subject in a global reference system (X.sub.g, Y.sub.g, Z.sub.g), where X.sub.g is defined by the anteroposterior axis, Y.sub.g is defined by the gravity vector and Z.sub.g is perpendicular to X.sub.g and Y.sub.g” [0024], “The virtual alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the body axes of the subject 1 (anteroposterior, transverse and longitudinal) takes place by aligning the lower body segments of the subject with regard to a global reference system” [0099]), the method for estimating an attachment posture of an inertial sensor comprising: 
a first process of allowing the target person to carry out exercise such that a posture at the measurement target portion is caused to change in a direction around an axis in a first direction, which is a predetermined direction set in advance with respect to the measurement target portion, while keeping the first direction constant (“moving the subject 1” [0105], “FIG 6, Block 106, Oscillating motion, FIG 16, While subject is in motion); 
a second process of detecting, using the angular speed sensor, a set of the respective angular speeds in the three coordinate axes in the sensor coordinate system at one or more sampling times in the first process (“at block 106, the orientation of the X.sub.g.sup.b axis is determined by moving the subject 1, while remaining motionless on the adjustable height stool 42, in the anteroposterior axis (i.e. the X.sub.g axis of the global reference system (X.sub.g, Y.sub.g, Z.sub.g)) by means of the movable base 44. Between about 7 and 10 oscillations are performed. The X.sub.g.sup.b axis is determined by finding the axis that best fits the point cloud of the accelerometer data from the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b” [0105], FIG 16, Acquire gyroscope data while subject is in motion; [0128] teaches inertial sensors may measure either acceleration or angular velocity); and 
a third process of identifying first posture data indicating which direction the first direction of the measurement target portion corresponds to when seen in the sensor coordinate system, on the basis of one or more sets of angular speeds detected in the second process (“at block 108, the alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the lower body segments is determined. First, the orientation of the Z.sub.g.sup.b axis is determined by calculating the vector product of Y.sub.g.sup.b and X.sub.g.sup.b, i.e. Z.sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b. Then, from this orthonormal basis, it is possible to calculate the quaternion q.sub.g.sup.b of the change of reference from the global reference system (X.sub.g, Y.sub.g, Z.sub.g) to the reference of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b (X.sub.b, Y.sub.b, Z.sub.b)” [0106], FIG 16, Computer Angular positions).
Regarding claim 2, Boucher teaches The method for estimating an attachment posture of an inertial sensor according to claim 1, wherein the measurement target portion is a lower leg or a thigh of a leg of the target person, the first direction is a left-right direction of the target person, and the exercise that the target person is allowed to carry out in the first process is exercise that includes at least bending and stretching the leg such that a posture of the thigh or the lower leg of the leg is caused to change in a pitch direction (“positioning inertial sensors at the pelvis, the right and the left thighs, the right and the left shanks and the right and the left feet of the subject” [0023],  [0025] - [0028], FIG 4A, FIG 8).
Regarding claim 4, Boucher teaches wherein the inertial sensor is an inertial sensor that further includes an acceleration sensor capable of detecting accelerations in the respective coordinate axis directions in the sensor coordinate system, the method further comprising: a fourth process of allowing the target person to keep the measurement target portion still such that a second direction that is set in advance with respect to the measurement target portion as a direction that is different from the first direction is maintained in a vertical direction; a fifth process of detecting a set of the respective accelerations in directions of three coordinate axes in the sensor coordinate system using the acceleration sensor at one or more sampling times in the fourth process; and a sixth process of identifying second posture data indicating which direction the second direction of the measurement target portion corresponds to when seen in the sensor coordinate system, on the basis of one or more sets of acceleration detected in the fifth process  (“Then, at block 108, the alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the lower body segments is determined. First, the orientation of the Z.sub.g.sup.b axis is determined by calculating the vector product of Y.sub.g.sup.b and X.sub.g.sup.b, i.e. Z.sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b. Then, from this orthonormal basis, it is possible to calculate the quaternion q.sub.g.sup.b of the change of reference from the global reference system (X.sub.g, Y.sub.g, Z.sub.g) to the reference of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b (X.sub.b, Y.sub.b, Z.sub.b). [0106] blocks 908 and 910 may be repeated a number of times until such a time the effectiveness of the orthosis is satisfactory. [0188]).
Regarding claim 5, Boucher teaches wherein the measurement target portion is a lower leg or a thigh of a leg or an upper body of the target person, and the second direction is a direction that is able to be directed in the vertical direction in a state in which the target person is standing up in an upright posture or in a state in which a body of the target person is kept still in contact with an object with a specific shape (FIG 13 – FIG 15, “calculating angles of the lower body segments of the subject during a transition phase from a sitting posture to a standing posture of the subject using the data from the inertial sensors, providing an orientation of the lower body segments of the subject in the standing posture q.sub.s.sub.0.sup.g to be used as an initial value when recording locomotion cycle sessions of the subject” [claim 1]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher as applied to claim 1 above, in further view of US Patent 9,414,784 (herein Berme).
Regarding claim 3, Boucher discloses the above, but does not explicitly teach, “wherein the measurement target portion is an upper body of the target person, the first direction is a left-right direction of the target person, and the exercise that the target person is allowed to carry out in the first process is exercise that includes at least inclining the upper body of the target person in a pitch direction.” However, Berme teaches the deficiencies of Boucher (FIG 20, sensor 24, upper body leaning 202). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of estimating posture of Boucher to estimate an upper body posture as taught by Berme, to accurately estimate the posture of an entire person.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejections under 35 U.S.C. §101 set forth in this office action, and rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 6 and dependents thereof, the prior art does not teach, “a seventh process of identifying third posture data indicating which direction a third direction that perpendicularly intersects the first direction and the second direction corresponds to when seen in the sensor coordinate system on the basis of the first posture data identified in 15the third process and the second posture data identified in the sixth process, wherein in the seventh process, a vector obtained through a cross product operation of a vector in the first direction indicated by the first posture data and a vector in the second direction indicated by the second posture data is identified as the third posture data.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852